DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As explained below, Claims 1, and 3-6 recite an abstract idea of organizing human activity related to a signature-checking process (administrative task).
With regards to independent Claim 1, the claim recites:

performing an analysis on a plurality of samples; 
acquiring the analysis data for each of the plurality of samples in the analysis; 
specifying a form of an integrated file by receiving a predetermined operation from a user; 
extracting at least a portion of a plurality of pieces of information respectively contained in the plurality of data files registered in the database or a plurality of pieces of information respectively associated with the plurality of data files to compile into the integrated file, and 
storing the integrated file in the database; 
reading the integrated file from the database and 
displaying the plurality of pieces of information contained in the integrated file in accordance with the specified form on a display, and 
receiving a predetermined operation from the user viewing the displayed information, as a command to automatically execute a signature for the integrated file; 
executing the signature for the integrated file and each of the plurality of data files from which the integrated file is created, when the command to execute the signature is received; and 
controlling the display to display link information indicating a correspondence relationship between the integrated file and each of the data files, and 
storing the link information in the database.
certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
The examiner concluded that this judicial exception is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application. 
For example, a display unit, storing the integrated file and link in the database, and automatically executing a signature for the integrated file are examples of extra-solution activity that does not meaningfully limits the exception.
The additional elements in the preamble “An analysis information management method that manages a plurality of data files, each including analysis data and registered in a database” are not qualified for meaningful limitations because they only 
 A display is a generic computer component that does not reflect an improvement in the functioning of a computer and is not qualified for a particular machine.  Steps of automatically executing a command (such as a signature for the integrated file) and controlling the display to display link information are recited at a high level of generality that only add insignificant extra-solution activity to the judicial exception.  The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to computer or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea.
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
For example, storing the integrated file and/or link information in the database and controlling a display are well-understood and purely conventional or routine steps in the relevant art (please see prior art of record) and do not add meaningful limitations to the method because these steps are recited at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered.
In addition, steps of performing an analysis and acquiring analysis data amount to necessary data gathering for all uses of the abstract idea (MPEP 2106.05 (g)).  Further, according to MPEP 2106.05 (d): “If, however, the additional element (or 
Similarly, a database and a display unit are features that well-understood and purely conventional or routine in the relevant art, and they are recited at a high level of generality without adding “significantly more” to the application of the abstract idea.  As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
		Therefore, the claims are not patent eligible.
With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims either just extend the abstract idea of the independent claim(s) (Claim 3-preparing a list of information) and/or comprise additional elements (displaying the list on the display – Claim 3, controlling the display to display an interface - Claim 4; generating analysis report – Claim 5, and comprising sample information/chromatogram/peak report-Claim 6) that are recited in generality and are not meaningful. Therefore, the dependent claims comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) as also indicated by the prior art of record.

	

Examiner Note with regards to Prior Art of Record
Claims 1 and 3-6 are distinguished over the prior art of record based on the reasons below.  
	
In regards to Claim 1, the claims differ from the closest prior art, Zhu, Shinya, and Richter, either singularly or in combination, because it fails to anticipate or render obvious receiving a predetermined operation from the user viewing the displayed information, as a command to automatically execute a signature for the integrated file; 
executing the signature for the integrated file and each of the plurality of data files from which the integrated file is created, when the command to execute the signature is received, in combination with all other limitations in the claim as claimed and defined by applicant.  

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 

The Applicant argues (pp.6-7): Applicant respectfully submits that the claims are not directed to an abstract idea because the claims are directed to an improvement to a display interface. 
In Core Wireless, the claims were directed to an improved display interface that allowed users to more quickly access stored data and programs in small-screen electronics, thereby improving the efficient functioning of the computer …
… the Federal Circuit held that the claims are not directed to an abstract idea because the claims are "directed to an improved user interface for computing devices" and "a particular manner of summarizing and presenting information in electronic devices." 
The present claim recites additional step of "controlling the display to display link information indicating a correspondence relationship between the integrated file and each of the data files, and storing the link information in the database."  …Similar to the claims of Core Wireless, such an interface that allows the user to simply and conveniently locate information of interest to perform the task of electronic signature on a large amount of integrated files are directed to an improvement of a display interface. Therefore, Applicant respectfully submits that the present claims are directed to an improved user interface by allowing users to rapidly locate information of interest by summarizing and presenting the link information.
The Examiner respectfully disagrees with the alleged similarity. 
In Core Wireless, a device improvement (“small screen electronics”) was recited while in the instant claims, a recited display (that shows the link) is a conventional/well-understood technology.  
Following the Core decision, “Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” However, the instant claim requires “opening of the application up” via clicking on the link as with traditional/well-understood prior art technologies because a shown link (Fig.8) does not provide the “summary window” as Core Wireless. Only after clicking on the link, a “summary” will appear as shown in Fig.9.
Therefore, unlike in Core Wireless where “this language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens”, no “improved user interface” is recited to make the claim eligible.

The Applicant argues (pp.7-8): the lack of any prior art teaching the above recited features of claim 1 further support that the claimed feature are not well-understood, routine, conventional, but are unconventional rules. 
Further, in the instant application, one skilled in the art would readily appreciate the inventive concept by adding unconventional features which are not well-understood, routine, and conventional to a person of ordinary skill in the art, to improve efficiency and accuracy of performing the electronic signature on large amounts of analysis files, which add meaningful limitations and qualifies as significantly more.
The Examiner submits the “unconventional features” are part of the identified abstract idea and are not subject to “significantly more” analysis. The Examiner notes that the Supreme Court indicated that the combination of additional elements could be patent eligible but not the abstract idea steps/features as argued.  According to MPEP: “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself … the search for an inventive concept should not be confused with a novelty or non-obviousness determination.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

TOKIDA SHINYA (JP 4045999) discloses that when a person in charge selects and instructs analysis data to be signed and also selects a type of signature (S3, S4), the corresponding analysis data file is read from the database, and a document file associated therewith is also read. Application software for reading from the database and opening the file is activated (S5, S6). The analysis data in the data file and the document based on the document file are simultaneously displayed on the display screen of the display unit by left and right division etc. (S7), and the person in charge judges whether approval is possible or not while looking at graphs etc. It can be carried out (Abstract).

Thorsten Richter et al. (US 2013/0074196) discloses performing a recording of the signature for the integrated file (Since signatures are an integral part of a report, a signature page is created for each report [0050]; At runtime (i.e., when a report has to be signed) the graphical user interface 70 can present the end user with a list 400 of available signature methods [0051]) and for performing a recording of the signature for each of the data files from which the integrated file is created (defined signature method can be applied to content items and is not restricted to reports [0041].



Adrian Cooper et al. (US 2003/0177446) discloses creating an electronically transmittable document having links therein which does not affect the integrity of the document as provided. The information is formatted to have a text portion, and an endnote portion, the endnote portion being independent of the text portion. The endnote portion includes link information for linking identified portions of the text with other ancillary link information. The user digitally signing the "signature" section screen. The image of the electronic signature is saved to the data file and can be transported with the rest of the digital emergency medical services report form and inputted data.

Curtis Parvin et al. (US 2006/0129345) discloses managing laboratory analytical process control operations that includes providing a listing of all control products currently in use showing linkages to instruments and tests. Data for calibrator and reagent lots is also linked and traceable to specific tests, instruments and methods. The application provides a 7-day, 30 day or six month report on demand of all actionable errors and warnings for each test. This report is subject to electronic signature to document review.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863